766 F.2d 1368
LANDRETH TIMBER COMPANY, Plaintiff-Appellant,v.Ivan K. LANDRETH and Lucille Landreth, Husband and Wife;Thomas E. Landreth, Ivan K. Landreth, Jr., andKathleen Landreth, Husband and Wife,Defendants-Appellees.
No. 81-3446.
United States Court of Appeals,Ninth Circuit.
July 24, 1985.

Malcolm L. Edwards, Edwards & Barbieri, Seattle, Wash., Jacob H. Stillman, Atty. S.E.C., Washington, D.C., for plaintiff-appellant.
James A. Smith, Jr., Bogle & Gates, Seattle, Wash., for defendants-appellees.
Before BROWNING, Chief Judge, TUTTLE* and FARRIS, Circuit Judges.

ORDER

1
In accordance with the mandate of the Supreme Court in Landreth Timber Co. v. Landreth, et al., --- U.S. ----, 105 S.Ct. 2297, 85 L.Ed.2d 692 (1985), the judgment of the district court is REVERSED and the cause is remanded for further proceedings.


2
The mandate shall issue forthwith.



*
 Honorable Elbert Parr Tuttle, Senior Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation